Citation Nr: 9930499	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for facial neuropathy, 
secondary to service-connected facial fracture residuals.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Facial neuropathy, secondary to service-connected facial 
fracture residuals, has not been demonstrated.  


CONCLUSION OF LAW

Facial neuropathy was not incurred or aggravated due to 
service-connected facial fracture residuals.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  See, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  In this regard, the 
Board notes that service connection has been established for 
facial fracture residuals, and the record contains competent 
(medical) evidence that it is as likely as not that the 
veteran has facial neuropathy secondary to the service-
connected facial fracture residuals.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  The veteran does not allege any 
outstanding records, and the veteran has been afforded 
multiple clinical examinations pertinent to the issue on 
appeal.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

A July 1981 rating decision granted the veteran service 
connection for left mild cosmetic deformity, residuals of 
facial fracture.  The assigned evaluation was noncompensable, 
effective from March 1981.  The rating decision noted that in 
March 1970, the veteran allegedly sustained trauma to the 
left eye.  At that time, an examiner reportedly noted a 
defect in the zygomatic arch which was palpable with minimal 
tenderness at the site, and provided an impression of 
trilaminar fracture on the left.  

The report of a June 1996 examination indicates that it was 
performed by a private ear, nose and throat specialist for 
evaluation of long-standing complaints by the veteran of 
facial paresthesias and abnormal sensation on the left side 
of his head in and around the fracture site, reportedly 
dating back to a fracture of the left facial bones.  On 
physical examination, the veteran's cranial nerves 2-12 were 
grossly intact and equal.  The examiner summarized that the 
veteran's symptoms were most "suggestive" for paresthesias 
associated with his previous facial trauma.  

The veteran was provided a VA dermatological examination in 
March 1997, the report of which sets forth the results of a 
physical examination.  The resulting pertinent diagnosis was 
facial injury with fracture of the left zygomatic arch and 
scarring.  

The report of a January 1999 examination indicates that it 
was performed by a private neurologist, and sets forth a 
review of the veteran's service medical records and post-
service medical records, including the June 1996 examination 
report.

The examiner provided detailed results of a current 
neurological examination of the veteran.  In a discussion 
section, the examiner provided that he did not find that the 
veteran had a facial nerve injury.  Examination of the 
veteran was normal, both for light touch to pin-prick and 
ability to move his facial muscles.  Therefore, the examiner 
concluded that the veteran did not have a clinical 
neuropathy.  The examiner provided that it was possible that 
the veteran had a subclinical neuropathy, but to determine 
this would require a blink reflex test.  A blink reflex 
examination conducted later that month was normal, and found 
no abnormalities of the right or left facial nerve, or the 
infraorbital and supraorbital branches of the left or right 
trigeminal nerve.  

Based on a complete review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran currently suffers from facial neuropathy due 
to service-connected disability.  Only one examination 
report, that dated in June 1996, suggests the possibility 
that the veteran has paresthesias associated with service-
connected previous facial trauma.  In weighing the probative 
value of that clinical opinion, it is significant to note 
that the opinion was not provided by a neurologist, and has 
not been shown to be supported by objective clinical 
findings.  In this regard, it is significant to note that 
physical examination of the cranial nerves at that time 
revealed no abnormality.  Subsequent neurological testing, 
including electroneurography (blink reflex) testing, and a 
neurologist's opinion based on review of all medical records 
in the claims folder, including the June 1996 examination 
report, confirmed the absence of facial neurologic 
impairment.  As the June 1996 opinion that the veteran had 
symptoms suggestive of paresthesia associated with previous 
facial trauma is not supported by objective clinical 
findings, it is afforded little probative value.  Rather, the 
objective clinical findings, on neurological examination 
testing, confirming no facial neuropathy are afforded 
significant probative value.

Regarding the veteran's own testimony on this point, while he 
is competent to describe his observations, as a layperson he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony does not constitute competent medical evidence of 
current facial neuropathy.

Service connection may not be established in the absence of 
current disability.  Hence, as the preponderance of the 
medical evidence fails to show facial neuropathy due to 
service-connected residuals of facial fracture, the appeal is 
denied.  


ORDER

Service connection for facial neuropathy, secondary to 
service-connected facial fracture residuals, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

